DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
There are no Information Disclosure Statements (IDS) of record.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
Status of Application
Claims 1-19 are pending. Claims 1, 7, and 14 are the independent claims. 
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the 
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 7-13 and 14-19 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1, 7, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites generating, transmitting, receiving and outputting a script to a vehicle.
The limitations of receiving, detecting and applying a model, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “at least one processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one processor” language, “receiving, detecting and applying a model” in the context of this claim encompasses the user manually taking steps of applying a model to data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the receiving, detecting and applying a model steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claim(s) 2-6, 8-13, and 15-19 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claims 1, 7, and 14.
Office Note: In order to overcome this rejection, the Office suggests further defining the limitations of the independent claim, for example linking the claimed subject matter to a non-generic device and controlling a vehicle with the test script. Limitations 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 6, 14, 17, and 19 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Fang et al. (United States Patent Publication 2019/0333373).
With respect to Claim 1: Fang discloses “A non-transitory computer-readable medium comprising instructions that are effective to cause at least one processor to” [Fang, ¶ 0040 and Figure 1]; 
“receive a model descriptive of a possible object behavior” [Fang, ¶ 0026-0031, 0057-0061and Figure 8]; 
“wherein the model provides conditional predictions about a future behavior of an object based on a position of the object in a lane” [Fang, ¶ 0026-0031, 0057-0061and Figure 8]; 
“detect a position of a specific object in the lane” [Fang, ¶ 0026-0031, 0057-0061and Figure 8]; 
“apply the model to determine probabilities of the future behavior of the specific object” [Fang, ¶ 0054, 0057-0061and Figure 8].
With respect to Claim 4: Fang discloses “The non-transitory computer-readable medium of claim 1, wherein the model is manifested in a map database, 
With respect to Claim 6: Fang discloses “The non-transitory computer-readable medium of claim 1, further comprising instructions effective to cause the at least one processor to: affect a behavior of an autonomous vehicle based on the probability that the specific object will change lanes even though a signaling status indicates that no turn signal is active” [Fang, ¶ 0026-0031, 0057-0061, 0099 and Figure 8].
With respect to Claims 14, 17, and 19: all limitations have been examined with respect to the medium in claims 1, 4, and 6. The system taught/disclosed in claims 14, 17, and 19 can clearly perform the medium of claims 1, 4, and 6. Therefore claims 14, 17, and 19are rejected under the same rationale.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-3 and 15-16 are rejected under 35 USC 103 as being unpatentable over Fang et al. (United States Patent Publication 2019/0333373) in view of Tosa et al. (United States Patent Publication 2019/0295419).
With respect to Claim 2: While Fang discloses “The non-transitory computer-readable medium of claim 1, further comprising instructions effective to cause the at least one processor to: analyze sensor data descriptive of attributes wherein at least one attribute is a signaling status” [Fang, ¶ 0026-0031, 0057-0061and Figure 8];
Fang does not specifically state that the attributes are of the turn signals of the object.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Tosa into the invention of Fang to not only include using sensors, data, and maps to predict objects paths and control a vehicle as Fang discloses but to also measure objects turn signals for further data points as taught by Tosa with a motivation of creating a more robust system that gathers more situation specific data and further creates a better predictive system. Additionally, the claimed invention is merely a combination of old, well known elements such as data analysis for vehicle path prediction and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 3: Fang discloses “The non-transitory computer-readable medium of claim 2, further comprising instructions effective to cause the at least one processor to: determine, based on the application of the model, that there is a probability, greater than a threshold, that the specific object will change 
With respect to Claims 15-16: all limitations have been examined with respect to the medium in claims 2-3. The system taught/disclosed in claims 15-16 can clearly perform the medium of claims 2-3. Therefore claims 15-16 are rejected under the same rationale.
Claims 5, 7-13, and 18 are rejected under 35 USC 103 as being unpatentable over Fang et al. (United States Patent Publication 2019/0333373) in view of Tosa et al. (United States Patent Publication 2019/0295419) and in further view of Fowe (United States Patent Publication 2020/0364469).
With respect to Claim 5: While Fang discloses “The non-transitory computer-readable medium of claim 2, wherein map data was created from an sensor data received from vehicles” [Fang, ¶ 0026-0031, 0057-0061and Figure 8];
Fang does not specifically state that the system learns from vehicles.
Fowe, which is also a lane determination system for intersections teaches “The non-transitory computer-readable medium of claim 2, wherein map data was created from an aggregation of sensor data received from a fleet of vehicles, wherein the aggregation of the sensor data is used to track positions of objects over time and apply a statistical analysis to provide probabilities to probable object paths” [Fowe, ¶ 0033, 0036, 0038, 0041-0043 and 0046-0048].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Tosa 
With respect to Claims 7-13: all limitations have been examined with respect to the medium in claims 1-6. The method taught/disclosed in claims 7-13 can clearly perform on the medium of claims 1-6. Therefore claims 7-13 are rejected under the same rationale.
With respect to Claim 18: all limitations have been examined with respect to the medium in claim 5. The system taught/disclosed in claim 18 can clearly perform the medium of claim 5. Therefore claim 18 is rejected under the same rationale.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS G WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669